              Case 3:19-cv-06001-RSL Document 38 Filed 10/06/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BIJAN NIKFARD,
                                                               Cause No. C19-6001RSL
 9
                             Plaintiff,

10
                  v.                                           ORDER GRANTING
                                                               DEFENDANTS’ MOTION TO
11
      STATE FARM FIRE AND CASUALTY                             CONTINUE
      COMPANY, et al.,
12
                             Defendants.
13

14

15          This matter comes before the Court on “Defendants’ Motion to Continue Trial.” Dkt.
16
     # 33. Defendants argue that they were or will be unable to disclose experts, retain rebuttal
17
     experts, complete discovery, and/or prepare for a trial by the deadlines established in the current
18
     case management order. Plaintiff does not oppose a brief extension of the rebuttal expert and
19

20   discovery deadlines, but contends that good cause does not exist for an extension of the expert

21   disclosure deadline or the trial date. Having reviewed the memoranda, declarations, and exhibits
22   submitted by the parties, the Court finds as follows:
23
            The expert disclosure deadline was August 26, 2020, and the trial date is February 22,
24
     2021. Dkt. # 9 and 31. The deadline for disclosing experts is set in the midst of discovery so that
25
     the parties have an opportunity to evaluate the need for expert testimony prior to the disclosure
26

27
     ORDER GRANTING DEFENDANTS’
28   MOTION TO CONTINUE- 1
               Case 3:19-cv-06001-RSL Document 38 Filed 10/06/20 Page 2 of 3



 1   deadline and to depose the witnesses and locate rebuttal experts afterwards. Under Fed. R. Civ.
 2   P. 16(b)(4), case management deadlines established by the Court “may be modified only for
 3
     good cause and with the judge’s consent.” Rule 16 was amended in 1983 to require scheduling
 4
     orders that govern pre-trial as well as trial procedures. The purpose of the change was to
 5

 6   improve the efficiency of federal litigation: leaving the parties to their own devices until shortly

 7   before trial was apparently costly and resulted in undue delay. Under the 1983 amendment, once
 8   a case management schedule issues, changes will be made only if the movant shows “good
 9
     cause.”
10
            Rule 16(b)’s “good cause” standard primarily considers the diligence of the party
11          seeking the amendment. The district court may modify the pretrial schedule “if it
12          cannot reasonably be met with the diligence of the party seeking the extension.”
13
            Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment) . . . .

14   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). See also Zivkovic v.

15   S. Cal. Edison Co., 302 F3d 1080, 1087-88 (9th Cir. 2002) (where plaintiff failed to
16
     “demonstrate diligence in complying with the dates set by the district court,” good cause was not
17
     shown).
18
            With regards to the expert disclosure deadline, defendant Eberle Claims Service, the
19

20   third-party firm State Farm hired to adjust plaintiff’s claim, was added to this action in mid-July

21   when the Second Amended Complaint was filed. State Farm had opposed the amendment on the
22   grounds that the expert disclosure deadline was fast approaching and the amendment would
23
     likely necessitate a continuance of the trial date. Dkt. # 19. As it turned out, Eberle entered its
24
     appearance and answered the amended complaint only two weeks before the expert disclosure
25
     deadline - it had virtually no time in which to evaluate its trial strategy, locate experts, or obtain
26

27
     ORDER GRANTING DEFENDANTS’
28   MOTION TO CONTINUE- 2
              Case 3:19-cv-06001-RSL Document 38 Filed 10/06/20 Page 3 of 3



 1   reports. In the circumstances presented here, good cause has been shown for an extension of the
 2   expert disclosure deadline and all subsequent case management deadlines.
 3

 4
            For all of the foregoing reasons, defendants’ motion (Dkt. # 33) is GRANTED. This
 5

 6   matter was recently transferred to the undersigned and will be assigned a new trial date that is

 7   consistent with this Court’s practice of scheduling all civil trials on the first Monday of the
 8   month. The Clerk of Court is directed to issue an amended case management order with a trial
 9
     date of April 5, 2021.
10

11

12          Dated this 6th day of October, 2020.
13

14                                              Robert S. Lasnik
                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANTS’
28   MOTION TO CONTINUE- 3
